Exhibit 10.2

 

Master Loan and Security Agreement

GRAPHIC [g138391kk01i001.jpg]

 

Wells Fargo Equipment Finance, Inc. | 733 Marquette Avenue, Suite 700 | MAC
N9306-070 | Minneapolis, MN 55402

 

Master Loan and Security Agreement Number 283010 dated as of June 13, 2013

 

Names and Addresses of Borrower:

 

 

Stellaris LLC

James Construction Group, L.L.C.

Rockford Corporation

26000 Commerce Centre Dr

11200 Industriplex Boulevard, Suite 

22845 NW Bennett St 150

Lake Forest , CA 92630

150

Hillsboro, OR 97124

 

Baton Rouge , LA 70809

 

 

Master Loan and Security Agreement Provisions

 

1.     INTRODUCTION.  In consideration of the mutual covenants set forth herein,
Borrower and Lender hereby enter into this Master Loan and Security Agreement
and agree to the terms and conditions set forth herein. Each Loan Schedule that
is executed by Borrower and Lender from time to time pursuant to this Master
Loan and Security Agreement shall be deemed to be a separate loan transaction
incorporating all of the terms and conditions of this Master Loan and Security
Agreement.  References in this Master Loan and Security Agreement to
“Agreement”, “hereunder” and “herein” shall mean a Loan Schedule which
incorporates this Master Loan and Security Agreement. References in this Master
Loan and Security Agreement to “Loan” shall mean the loan transaction evidenced
by a Loan Schedule.

 

2.     LOAN SCHEDULES.  Borrower shall evidence its agreement to enter into a
loan transaction incorporating the terms hereof by executing and delivering to
Lender a Loan Schedule.  Borrower’s execution of a Loan Schedule shall obligate
Borrower to make all of the payments set forth in the Loan Schedule. The Loan
Schedule shall set forth the amount of the Loan, the term of the Loan, the
number of payments to be made and the amount and dates upon which such payments
are due (each a “Payment Date”).  Lender shall have no obligation to enter into
or accept any Loan Schedule and no Loan Schedule shall be binding upon Lender
until accepted by Lender, which acceptance shall be evidenced only by the
execution of such Loan Schedule by Lender. The Borrower’s obligation to repay
the principal amount of each Loan together with interest and all other amounts
payable by Borrower as set forth in the applicable Loan Schedule is absolute,
unconditional and irrevocable, and all such amounts shall be paid by Borrower in
accordance with the terms thereof without any abatement, reduction, setoff or
defense of any kind.

 

3.     SECURITY INTEREST.  To secure the payment and performance of each and
every debt, liability and obligation of every type and description which
Borrower may now or at any time hereafter owe to Lender (whether such debt,
liability or obligation now exists or is hereafter created, acquired or
incurred, arises out of a lease, installment sale contract or loan, swap,
derivative, foreign exchange, hedge or other similar agreement, whether or not
it is currently contemplated by the Borrower and Lender, whether or not any
documents evidencing it refer to this Master Loan and Security Agreement, and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, joint, several or
joint and several, and all costs and expenses incurred by Lender to obtain,
preserve, perfect and enforce the security interest granted herein and to
maintain, preserve and collect the property subject to the security interest;
all such debts, liabilities and obligations being herein collectively referred
to as the “Obligations”),  Borrower hereby grants to Lender a first-priority
security interest in all of the property described in each Loan Schedule,
together with all substitutions, replacements, parts, accessories, supplies,
improvements, additions and accessions now or hereafter affixed thereto or used
in connection therewith, and all proceeds and products thereof (referred to
collectively as the “Collateral” and individually as an “Item”), and all books
and records of Borrower pertaining to the Collateral.

 

4.     BORROWER COVENANTS; REPRESENTATIONS AND WARRANTIES.  (a) Affirmative
Covenants.  Borrower shall: (i) have, at the time Borrower acquires rights in
the Collateral, absolute title to each Item of Collateral free and clear of all
security interests, liens and encumbrances except the security interest of
Lender and will defend the Collateral against all claims or demands of all
persons other than Lender; (ii) use the Collateral primarily for business
purposes as opposed to personal, family or household purposes; (iii) pay all
shipping and delivery charges and other expenses incurred in connection with the
Collateral and pay all lawful claims, whether for labor, materials, supplies,
rent, assessments, taxes or services, which might or could if unpaid become a
lien on the Collateral; (iv) comply with all laws and regulations and rules, all
manufacturer’s instructions and warranty requirements, and the conditions and
requirements of all policies of insurance relating to the Collateral and its
use, and use reasonable care to prevent any portion of the Collateral from being
damaged or depreciating at an excessive rate (normal wear and tear excepted);
(v) mark and identify the Collateral with all information and in such manner as
Lender may request from time to time and replace promptly any such markings or
identification which are removed, defaced or destroyed; (vi) at any and all
times during business hours, grant Lender free access to enter upon the premises
wherein the Collateral shall be located or used and permit Lender to audit and
inspect the Collateral; (vii) pay when due or reimburse Lender on demand for all
costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Lender in connection with the creation, perfection, satisfaction, protection,
liquidation,

 

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).

 

Lender: Wells Fargo Equipment Finance, Inc.

 

Borrower: Stellaris LLC

 

Borrower: James Construction Group, L.L.C.

 

 

 

 

 

/s/ Janae Ayala

 

/s/ Alfons Theeuwes

 

 

By

 

By

 

/s/ John Perisich

Janae Ayala

 

Alfons Theeuwes

 

By

Title Vice President

 

Title Chief Financial Officer

 

John Perisich

 

 

 

 

Title Manager

 

 

 

 

 

 

 

Borrower: Rockford Corporation

 

 

 

 

/s/ John Perisich

 

 

 

 

By

 

 

 

 

John Perisich

 

 

 

 

Title Secretary

 

 

 

1

--------------------------------------------------------------------------------


 

defense or enforcement of Lender’s security interest in the Collateral or the
creation, continuance, protection, defense or enforcement of this Agreement or
any or all of the Obligations, including expenses incurred in any litigation or
bankruptcy or insolvency proceedings; (viii) maintain a system of accounts
established and administered in accordance with generally accepted accounting
principles and practices consistently applied; (ix) within forty-five (45) days
after the end of each fiscal quarter other than the final fiscal quarter of each
fiscal year, deliver to Lender a balance sheet and statement of income as at the
end of such quarter, each setting forth in comparative form the corresponding
figures for the comparable period in the preceding fiscal year and, within one
hundred and twenty (120) days after the end of each fiscal year, deliver to
Lender a balance sheet as at the end of such year and statements of income and
cash flows for such year, each setting forth in comparative form the
corresponding figures for the preceding year, in each case prepared in
accordance with generally accepted accounting principles and practices
consistently applied and certified by Borrower’s chief financial officer as
fairly presenting the financial position and results of operations of Borrower,
and, in the case of year-end financial statements, certified by an independent
accounting firm acceptable to Lender; (x) with reasonable promptness, Borrower
shall furnish Lender with such other information, financial or otherwise,
relating to Borrower or the Collateral as Lender shall reasonably request; and
(xi) indemnify Lender against all losses, claims, demands, liabilities and
expenses of every kind (including, without limitation, attorneys’ fees) arising
out of, related to, or caused by, an Item or Items of Collateral.

 

(b) Negative Covenants.  Borrower shall not (i) voluntarily or involuntarily
create, incur, assume or suffer to exist any mortgage, lien, security interest,
pledge or other encumbrance or attachment of any kind whatsoever upon, affecting
or with respect to the Collateral or the Agreement or any of Borrower’s interest
under the Agreement; (ii) permit the name of any person, association or
corporation other than Borrower or Lender to be placed on the Collateral as a
designation that might be interpreted as a claim of ownership or security
interest; (iii) part with possession or control of or suffer or allow to pass
out of its possession or control any Item or change the location of the
Collateral or any part thereof from the address shown on the Loan Schedule;
(iv) ASSIGN OR IN ANY WAY DISPOSE OF ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER THE AGREEMENT OR ENTER INTO ANY LEASE OR SALE OF ALL OR ANY
PART OF THE COLLATERAL (and any attempt by Borrower to assign shall be null and
void); (v) change its name or address from that set forth above unless it shall
have given Lender no less than thirty (30) days’ prior written notice thereof;
(vi) permit the sale or transfer of any shares of its capital stock or of any
ownership interest in the Borrower to any person, persons, entity or entities
(whether in one single transaction or in multiple transactions) which results in
a transfer of a majority interest in the ownership and/or the control of the
Borrower from the person, persons, entity or entities who hold ownership or
control of the Borrower as of the date of this Master Loan and Security
Agreement, or otherwise change its corporate/organizational structure or the
jurisdiction in which it is organized; (vii) consolidate with or merge into or
with any other entity, or purchase or otherwise acquire all or substantially all
of the assets or stock or other ownership interest of any person or entity or
sell, transfer, lease or otherwise dispose of all or substantially all of
Borrower’s assets to any person or entity.

 

(c)  Representations and Warranties.  Borrower represents and warrants to
Lender, that effective on the date on which Borrower executes this Master Loan
and Security Agreement and each Loan Schedule:  (i) if Borrower is a
partnership, corporation, limited liability company or other legal entity, the
execution and delivery of this Master Loan and Security Agreement, each Loan
Schedule and the performance of Borrower’s obligations hereunder and thereunder
have been duly authorized by all necessary action on the part of the Borrower
and are not in contravention of, and will not result in a breach of, any of the
terms of Borrower’s charter, by-laws, articles of incorporation or other organic
documents or any loan agreements or indentures of Borrower, or any other
contract, agreement or instrument to which Borrower is a party or by which it is
bound; (ii) the person signing the Master Loan and Security Agreement and each
Loan Schedule on behalf of Borrower is duly authorized; (iii) Borrower’s exact
legal name as it appears on its charter or other organic documents, including as
to punctuation and capitalization, and its principal place of business or chief
executive office is as set forth in the heading of this Master Loan and Security
Agreement; (iv) Borrower is duly organized, validly existing and in good
standing under the laws of the state of its incorporation or formation and is
duly qualified and authorized to transact business in, and is in good standing
under the laws of, each other state in which the Collateral is or will be
located;  (v) there has been no change in the name of the Borrower, or the name
under which Borrower conducts business within the one year preceding the date
hereof except as previously reported in writing to Lender; (vi) Borrower has not
moved its principal place of business or chief executive office, or has not
changed the jurisdiction of its organization within the one year preceding the
date hereof except as previously reported in writing to Lender; (vii) this
Master Loan and Security Agreement and each Loan Schedule constitute a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms; (viii) all information provided by Borrower to Lender
in connection with a Loan is true and correct; (ix) the Collateral will be used
primarily for business purposes as opposed to personal, family or household
purposes; and (x)  there are no suits pending or threatened against Borrower or
any guarantor of the Borrower’s obligations (each, a “Guarantor”) which, if
decided adversely, might materially adversely affect Borrower’s or such
Guarantor’s financial condition, the value, utility or remaining useful life of
the Collateral, the rights intended to be afforded to Lender hereunder or under
any guarantee or the ability of Borrower or any Guarantor to perform its
obligations under the Master Loan and Security Agreement or any document
delivered in connection with a Loan.

 

5.     ASSIGNMENT.  Lender may sell or assign, or grant a security interest in, 
its interest in one or more Agreements, or in this Master Loan and Security
Agreement,  or any Loan, and assign its security interest in all or any part of
the Collateral, in whole or in part,  without notice to or the consent of
Borrower.  Borrower agrees not to assert against any assignee of Lender any
claim or defense Borrower may have against Lender.

 

6.     COLLATERAL PERSONALTY.  The Collateral shall remain personal property
regardless of its attachment to realty, and Borrower agrees to take such action
at its expense as may be necessary to prevent any third party from acquiring any
interest in the Collateral as a result of its attachment to realty.  If
requested by Lender with respect to any Item, Borrower will obtain and deliver
to Lender waivers of interest or liens in recordable form, satisfactory to
Lender, from all persons claiming any interest in the real property on which
such Item is installed or located.

 

7.     USE AND MAINTENANCE.  Borrower will use the Collateral with due care and
for the purpose for which it is intended.  Borrower will maintain the Collateral
in good repair, condition and working order and will furnish all parts and
services required therefor, all at its expense, ordinary wear and tear
excepted.  Borrower shall, at its expense, make all modifications and
improvements to the Collateral required by law, and shall not make other
modifications or improvements to the Collateral without the prior written
consent of Lender.  All parts, modifications and improvements to the Collateral
shall, when installed or made, immediately become part of the Collateral for all
purposes and subject to Lender’s security interest under the Agreement.  The
Collateral shall not be used outside of the United States without Lender’s prior
written consent.

 

2

--------------------------------------------------------------------------------


 

8.     LOSS OR DAMAGE.  Borrower shall bear all risk of damage, loss, theft,
destruction, condemnation or seizure with respect to the Collateral, and no
damage, loss, theft, destruction of, condemnation or seizure with respect to the
Collateral or any part thereof shall affect any obligation of Borrower under the
Agreement, which shall continue in full force and effect.  Borrower shall advise
Lender in writing within ten (10) days of the occurrence of any damage, loss,
theft, destruction or governmental commandeering of any Item (an “Event of
Loss”) and of the circumstances and extent of such Event of Loss.  Borrower
shall, at Lender’s option, either (a) replace such Item with collateral
acceptable to Lender within 30 days after the Event of Loss and such replacement
collateral shall automatically become Collateral subject to Lender’s security
interest under the Agreement or (b) pay down the Obligations by an amount
representing the unpaid portion of the Obligations funded in reliance of the
affected Items as reasonably determined by Lender.  Any insurance or
condemnation proceeds received shall be paid to Lender and credited to
Borrower’s obligation under this paragraph.  Whenever the Collateral is damaged
and such damage can be repaired, Borrower shall, at its expense, promptly effect
such repairs as Lender shall deem necessary for compliance with paragraph 7,
above.  Proceeds of insurance shall be paid to Lender with respect to such
reparable damage to the Collateral and shall, at the election of Lender, be
applied either to the repair of the Collateral by payment by Lender directly to
the party completing the repairs, or to the reimbursement of Borrower for the
cost of such repairs; provided, however, that Lender shall have no obligation to
make such payment or any part thereof until receipt of such evidence as Lender
shall deem satisfactory that such repairs have been completed and further
provided that Lender may apply such proceeds to the payment of any installment
or other sum due or to become due under the Agreement if at the time such
proceeds are received by Lender there shall have occurred and be continuing any
Event of Default or any event which with lapse of time or notice, or both, would
become an Event of Default.

 

9.     INSURANCE.  Borrower shall obtain and maintain on or with respect to the
Collateral at its own expense all-risk physical damage insurance, including the
risks normally included in extended coverage, malicious mischief and vandalism,
insuring against loss or damage to the Collateral in an amount not less than the
full replacement value of the Collateral.  Borrower shall furnish Lender with a
certificate of insurance evidencing the issuance of a policy to Borrower in at
least the minimum amount required herein naming Lender as loss payee.  Such
policy shall be in such form and with such insurers as may be satisfactory to
Lender, and shall contain a clause specifying that no action or
misrepresentation by Borrower shall invalidate such policy and a clause
requiring the insurer to give to Lender at least thirty (30) days prior written
notice of (a) the cancellation or non-renewal of such policy or (b) any
amendment to the terms of such policy if such amendment would cause the policy
no longer to conform to the policy requirements stated in this paragraph, and at
least ten (10) days prior written notice for non-payment of premium, and that
the coverage of Lender shall not be terminated, reduced or affected in any
manner regardless of any breach or violation by Borrower or any of its
affiliates of any warranties, declarations or conditions of such insurance
policy or policies.  Borrower shall deliver to Lender annually and at any time
that there is a change in insurance carrier, evidence satisfactory to Lender of
the required insurance coverage.  Borrower hereby assigns to Lender the proceeds
of all insurance and directs any insurer to make payments directly to Lender. 
Lender shall be under no duty to ascertain the existence of or to examine any
such policy or to advise Borrower in the event any such policy shall not comply
with the requirements hereof.

 

10.  ADDITIONAL ACTION; EXPENSES.  Borrower will promptly execute and deliver to
Lender such further documents and take such further action as Lender may request
in order to carry out more effectively the intent and purpose of the Agreement,
including any action deemed necessary to protect fully Lender’s interest under
the Agreement in accordance with the Uniform Commercial Code or other applicable
law.  Lender and any assignee of Lender is authorized to file one or more
Uniform Commercial Code financing statements without the signature of Borrower
or signed by Lender or any assignee of Lender as attorney-in-fact for Borrower. 
Borrower hereby grants to Lender a power of attorney in Borrower’s name, to
apply for a certificate of title for any Item that is required to be titled
under the laws of any jurisdiction where the Collateral is or may be used and/or
to transfer title thereto upon the exercise by Lender of its remedies upon an
Event of Default by Borrower under the Agreement.  Borrower acknowledges that
Lender may incur out-of-pocket costs and expenses in connection with the Loans
contemplated by this Master Loan and Security Agreement, and accordingly agrees
to pay (or reimburse Lender for) the reasonable costs and expenses related to
(a) filing any financing, continuation or termination statements, (b) any title
and lien searches with respect to the Agreement and the Collateral,
(c) documentary stamp taxes relating thereto, and (d) procuring certified
charter documents and good standing certificates of Borrower and any Guarantor. 
Borrower will do whatever may be necessary to have a statement of the interest
of Lender and any assignee of Lender in the Collateral noted on any certificate
of title relating to the Collateral and will deliver said certificate to
Lender.  If Borrower fails to perform or comply with any of its agreements,
Lender may perform or comply with such agreements in its own name or in
Borrower’s name as attorney-in-fact and the amount of any payments and expenses
of Lender incurred in connection with such performance or compliance, together
with interest thereon at the rate provided below, shall be deemed payable by
Borrower upon demand.

 

11.  LATE CHARGES.  In the event any amount payable under the Agreement shall
not be paid within ten (10) days of when due, Lender shall have the right to
assess and Borrower shall pay to Lender, as a late charge, 5% of such overdue
amount or the maximum late charge allowed by law, whichever is less.  Payments
thereafter received shall be applied first to delinquent installments and then
to current installments.

 

12.  DEFAULT.  Each of the following events shall constitute an “Event of
Default” under the Agreement: (a) Borrower shall fail to make any required
payment within ten (10) days of when due under this Agreement; (b) any
certificate, statement, representation, warranty or financial or credit
information heretofore or hereafter made or furnished by or on behalf of
Borrower or any Guarantor proves to have been false or misleading in any
material respect or omitted any material fact, contingent or unliquidated
liability or claim against Borrower or any such Guarantor; (c) Borrower shall
fail to observe or perform any other agreement to be observed or performed by
Borrower under the Agreement and the continuance thereof for ten (10) days
following written notice thereof by Lender to Borrower; (d) Borrower or any
Guarantor or any partner of Borrower if Borrower is a partnership shall cease
doing business as a going concern or make an assignment for the benefit of
creditors; (e) Borrower or any Guarantor or any partner of Borrower if Borrower
is a partnership or the holder(s) of the majority ownership interests of
Borrower shall voluntarily file, or have filed against it involuntarily, a
petition for liquidation, reorganization, adjustment of debt, or similar relief
under the federal Bankruptcy Code or any other present or future federal or
state bankruptcy or insolvency law, or a trustee, receiver, or liquidator shall
be appointed of it or of all or a substantial part of its assets; (f) Borrower
or any Guarantor shall be in breach of or in default in the payment or
performance of any material obligation under any credit agreement, conditional
sales contract, lease or other contract with Lender, an affiliate of Lender or
any other person or entity, howsoever arising; (g) any individual Borrower,
guarantor, or partner of Borrower if Borrower is a partnership shall die; 
(h) Borrower or Guarantor shall suffer a material adverse change in its
financial condition from the date hereof, and as a result thereof Lender deems
itself or any of the Collateral to be insecure; or (i) any Guarantor fails to
pay or perform any obligation owing to Lender, or breaches or fails to observe
or perform any term, condition, covenant, representation or warranty contained
in any agreement made by such Guarantor in favor of Lender and such failure or
breach continues beyond the applicable grace or cure period set forth in such
agreement, if any.

 

3

--------------------------------------------------------------------------------


 

13.  REMEDIES.  At any time after the occurrence of an Event of Default, Lender
shall have the remedies of a secured party under the Uniform Commercial Code and
other applicable laws and may also exercise one or more of the following
remedies:

 

(a) Lender may declare all unmatured obligations, including but not limited to,
all unpaid amounts due and to become due under this Agreement and under each and
every other Loan Schedule to this Master Loan and Security Agreement to be
immediately due and payable and thereupon all such amounts including, without
limitation, the full principal balance of each Loan and any additional amount
due upon the prepayment of any Loan prior to its scheduled maturity date,
whether denominated as a prepayment premium or otherwise, together with accrued
but unpaid interest through and including the date of payment in full, shall be
and become immediately due and payable (collectively, the “Accelerated
Balance”).  Interest on the Accelerated Balance shall be calculated from the
date of such Event of Default, both before and after judgment, at a rate equal
to the lesser of 12% per annum or the highest rate permitted by law (the
“Default Rate”).

 

(b) Lender may require Borrower, at Lender’s request and at Borrower’s own cost,
to promptly deliver possession of the Collateral to Lender in such manner and to
such place as Lender shall direct, or Lender may at any hour, without notice to
Borrower and without liability except for malicious acts by its agents, enter
upon Borrower’s premises or any other premises and take possession of or render
unusable any Item and attachments thereon, whether or not part of the
Collateral, and hold, lease or sell at public or private sale any such Item and
attachments, which sale may, at Lender’s option, be held on Borrower’s premises.
If Lender leases or sells the Collateral, Lender shall have the right to recover
from Borrower any deficiency remaining after the application of the proceeds to
the Accelerated Balance and all other amounts due under the Agreement.  At any
such sale, Lender may disclaim any warranties of title or the like.  If Lender
sells any of the Collateral upon credit, Borrower will be credited only with the
payments actually made by the purchaser.  Any notice of sale, disposition or
other action by Lender required by law and sent to Borrower at Borrower’s
address shown above, or at such other address as Borrower may from time to time
be shown on the records of Lender, at least five (5) days prior to such action,
shall constitute reasonable notice to Borrower.  Lender shall be entitled to
apply the proceeds of any sale or other disposition of the Collateral to the
Obligations in such order and manner as Lender may determine.  Borrower waives
any and all rights to notice or hearing prior to Lender taking immediate
possession of the Collateral or any portion thereof, and Borrower waives any and
all rights to a bond or security which may be required by applicable law prior
to the exercise of any of Lender’s remedies against the Collateral or any
portion thereof.  Borrower waives any and all requirements that the Lender sell
or dispose of all or any part of the Collateral at any particular time,
regardless of whether Borrower has requested such sale or disposition.

 

(c) In addition to any amounts recoverable under this paragraph 13, Lender shall
be entitled to recover all expenses and collection costs which Lender shall have
incurred by reason of any Event of Default, including but not limited to
expenses of repossession, repair, storage, transportation, and disposition of
the Collateral and including expenses incurred by employees and reasonable
attorneys’ fees, including attorneys’ fees on appeal.

 

(d) Lender’s remedies shall be cumulative and may be exercised singularly or
concurrently at Lender’s option, and shall be in addition to all other remedies
at law or in equity or by agreement, but only to the extent necessary to permit
Lender to recover amounts for which Borrower is liable under the Agreement. 
Borrower waives any requirements of law that might limit any of the remedies
herein to the extent permitted by law.  No express or implied waiver by Lender
of any breach of Borrower’s obligations under the Agreement shall constitute a
waiver of any other breach of Borrower’s obligations under the Agreement. 
Lender’s failure or delay in exercising any rights shall not be a waiver of any
such right upon the continuation or recurrence of any Event of Default.  Any
single or partial exercise of any right by Lender shall not exhaust the same or
be a waiver of any other right.  To the extent permitted by applicable law,
Borrower hereby waives the benefit and advantage of, and covenants not to assert
against Lender, any valuation, inquisition, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist which, but for this
provision, might be applicable to any sale or lease made under the judgment,
order or decree of any court or under the powers of sale and leasing conferred
by the Agreement or otherwise.  To the extent permitted by applicable law,
Borrower hereby waives any rights now or hereafter conferred by statute or
otherwise which may require Lender to sell, lease or otherwise use any
Collateral in mitigation of Lender’s damages.

 

14.  NOTICES.  Any written notice under the Agreement to Borrower or Lender
shall be deemed to have been given when delivered personally or deposited with a
nationally recognized overnight courier service or in the United States mails,
postage prepaid, addressed to recipient at its address set forth above or at
such other address as may be last known to the sender.  In the event Borrower
changes its address at any time prior to the date the Obligations are paid in
full, Borrower agrees to promptly give written notice of said change of address
in the manner set forth herein.

 

15.  NON-WAIVER.  No course of dealing between Lender and Borrower or any delay
or omission on the part of Lender in exercising any rights under the Agreement
shall operate as a waiver of any rights of Lender.  A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion.  No waiver or consent shall be binding upon Lender unless it is
in writing and signed by Lender.

 

16.  MISCELLANEOUS.  This Master Loan and Security Agreement and the Loan
Schedules represent the entire agreement between the parties with respect to the
transactions contemplated hereby. This Agreement can be modified, amended,
terminated or discharged, and the Security Interest can be released, only
explicitly in a writing signed by Lender.  Lender’s duty of care with respect to
Collateral in its possession (as imposed by law) shall be deemed fulfilled if
Lender exercises reasonable care in physically safekeeping such Collateral or,
in the case of Collateral in the custody or possession of a bailee or other
third person, exercises reasonable care in the selection of the bailee or other
third person, and Lender need not otherwise preserve, protect, insure or care
for any Collateral.  Lender shall not be obligated to exercise or reserve any
rights Borrower may have against prior parties, to realize on the Collateral at
all or in any particular manner or order, or to apply any cash proceeds of
Collateral in any particular order of application.  This Agreement shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, representatives and assigns and shall take effect when signed
by Borrower and delivered to Lender, and Borrower waives notice of Lender’s
acceptance hereof.  Lender may execute this Agreement if appropriate for the
purpose of filing, but the failure of Lender to execute this Agreement shall not
affect or impair the validity or effectiveness of this Agreement.  Except to the
extent otherwise required by law, this Agreement shall be governed by the
internal laws of the State of Minnesota.  If any provision or application of
this Agreement is held unlawful or unenforceable in any respect, such illegality
or unenforceability shall not affect other provisions or applications which can
be given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby.  All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement

 

4

--------------------------------------------------------------------------------


 

and the creation and payment of the Obligations.  If this Agreement is signed by
more than one person as Borrower, the term “Borrower” shall refer to each of
them separately and to both or all of them jointly; all such persons shall be
bound both severally and jointly with the other(s); and the Obligations shall
include all debts, liabilities and obligations owed to Lender by any Borrower
solely or by both or several or all Borrowers jointly or jointly and severally,
and all property described in paragraph 3 shall be included as part of the
Collateral, whether it is owned jointly by both or all Borrowers or is owned in
whole or in part by one (or more) of them. The captions contained herein or in
any Loan Schedule are inserted for convenience only and shall not affect the
meaning or interpretation of this Master Loan and Security Agreement or any Loan
Schedule.  Lender may in its sole discretion, accept a photocopy, electronically
transmitted facsimile or other reproduction of this Agreement and/or a Loan
Schedule (a “Counterpart”) as the binding and effective record of this Agreement
and/or a Loan Schedule whether or not an ink signed copy hereof or thereof is
also received by Lender from Borrower, provided, however, that if Lender accepts
a Counterpart as the binding and effective record of this Agreement or a Loan
Schedule, the Counterpart acknowledged in writing by Lender shall constitute the
record hereof or thereof. Borrower represents to Lender that the signature that
appears on the Counterpart that is transmitted by Borrower to Lender in any
manner described above is intended by Borrower to authenticate the Counterpart
notwithstanding that such signature is electronic, facsimile or a reproduction
and Debtor further agrees that a Counterpart of this Agreement or a Loan
Schedule received by Lender, shall, when acknowledged in writing by Lender,
constitute an original document for the purposes of establishing the provisions
hereof and thereof and shall be legally admissible under the best evidence
rule and binding on and enforceable against Borrower. If Lender accepts a
Counterpart of a Loan Schedule as the binding and effective record thereof only
such Counterpart acknowledged in writing by Lender shall be marked “Original”
and to the extent that a Loan Schedule constitutes chattel paper, a security
interest may only be created in the Loan Schedule that bears Lender’s ink signed
acknowledgement and is marked “Original.”  TIME IS OF THE ESSENCE WITH RESPECT
TO THE OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT.  BORROWER AGREES THAT IN NO
EVENT SHALL IT HAVE A REMEDY OF, AND IN NO EVENT SHALL LENDER BE LIABLE TO
BORROWER FOR, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR PUNITIVE OR
EXEMPLARY DAMAGES, AND BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES.

 

ARBITRATION:

 

(a)   Arbitration.  The parties hereto agree, upon demand by any party, whether
made before the institution of a judicial proceeding or not more than 60 days
after service of a complaint, third party complaint, cross-claim, counterclaim
or any answer thereto or any amendment to any of the above, to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, attorneys, and other agents),
whether in tort, contract or otherwise arising out of or relating to in any way
(i) the loan and related loan and security documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit. In the event of a court ordered arbitration, the party requesting
arbitration shall be responsible for timely filing the demand for arbitration
and paying the appropriate filing fee within the 30 days of the abatement order
or the time specified by the court. Failure to timely file the demand for
arbitration as ordered by the court will result in that party’s right to demand
arbitration being automatically terminated.

 

(b)   Governing Rules.  Any arbitration proceeding will (i) proceed in a
location selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes referred to herein, as applicable, as the “Rules”).  If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)   No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)   Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in, or a neutral retired judge of the state or federal
judiciary of the state in which the arbitration proceeding takes place, in
either case with a minimum of ten years experience in the substantive law
applicable to the subject matter of the dispute to be arbitrated.  The
arbitrator will determine whether or not an issue is arbitratable and will give
effect to the statutes of limitation in determining any claim.  In any
arbitration proceeding the arbitrator will decide (by documents only or with a
hearing at the arbitrator’s discretion) any pre-hearing motions which are
similar to motions to dismiss for failure to state a claim or motions for
summary adjudication.  The arbitrator shall resolve all disputes in accordance
with the substantive law of Minnesota and may grant any remedy or relief that a
court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award.  The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Minnesota Rules of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.

 

5

--------------------------------------------------------------------------------


 

(e)   Discovery.  In any arbitration proceeding discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

(f)    Class Proceedings and Consolidations.  Neither party shall be entitled to
join or consolidate disputes by or against others in any arbitration, or to
include in any arbitration any dispute as a representative or member of a class
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity.

 

(g)   Payment of Arbitration Costs and Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)   Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.

 

(i)    Small Claims Suits.  Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute in
which the remedy sought is entirely within that court’s jurisdiction.

 

6

--------------------------------------------------------------------------------


 

Loan Schedule
to Master Loan and Security Agreement

GRAPHIC [g138391kk01i001.jpg]

 

Wells Fargo Equipment Finance, Inc. | 733 Marquette Avenue, Suite 700 | MAC
N9306-070 | Minneapolis, MN 55402

 

Loan Schedule Number 283010-700 dated as of June 13, 2013 to
Master Loan and Security Agreement Number 283010 dated as of June 13, 2013

 

Names and Addresses of Borrower:

 

 

Stellaris LLC
26000 Commerce Centre Dr
Lake Forest , CA 92630

James Construction Group, L.L.C.
11200 Industriplex Boulevard, Suite
150
Baton Rouge , LA 70809

Rockford Corporation
22845 NW Bennett St 150
Hillsboro, OR 97124

 

Notice:  Lender reserves the right to withdraw the terms of this Loan Schedule
and issue a modified Loan Schedule without notice to Borrower if Lender is not
in receipt of a fully executed original or facsimile of this document within
five (5) business days of the date of this Loan Schedule.  However, in that
event, no such modifications will be binding on Borrower unless and until
Borrower executes the modified document containing all such modifications.

 

This Loan Schedule to Master Loan and Security Agreement is entered into
pursuant to the Master Loan and Security Agreement identified above between
Wells Fargo Equipment Finance, Inc., as Lender, and the undersigned Borrower,
whether one or more, (herein referred to separately as the “Master Agreement”
and together with each Loan Schedule thereunder as the “Agreement”) and
constitutes a separate loan (the “Loan”) thereunder.  All terms and conditions
of the Master Agreement are incorporated herein and made a part hereof.  Lender
and Borrower hereby reaffirm on and as of the date hereof all terms,
representations and warranties contained in the Master Agreement.

 

1.     Promise to Pay: For value received, Borrower promises to pay to Lender at
such address as may be designated from time to time by Lender, the sum of
$9,776,720.40 in installments according to the schedule set forth below;
provided, however, that Borrower and Lender may agree to any other payment
schedule, in which case any variations shall be set forth in the space provided
for Additional Provisions.  The first payment period shall begin on the 15th day
of the month in which Lender disburses the loan proceeds if disbursement is made
on or before the 15th day of such month, and the first payment period shall
begin on the last day of such month if disbursement is made during the balance
of such month.  The first installment shall be payable on the first payment due
date set forth below (which may be the same as the date the first payment period
begins).  Subsequent installments shall be payable on the first day of each
payment period beginning after the first payment period.  Borrower agrees that
the date the first payment period begins and the first payment due date may be
left blank when this Loan Schedule is executed and hereby authorizes Lender to
insert such dates based upon the date the loan proceeds are disbursed.

 

Payment Schedule:

 

Date first payment period begins:

First payment due:

Number of Installments: 60

Amount of each installment: $162,945.34

Payment Period: Monthly

Annual Interest rate used in computing payment schedule: 1.78%

Principal amount of loan proceeds disbursed: $9,347,654.00

 

 

In addition to installment payments as set forth above, Borrower agrees to pay
Lender interim interest on the loan proceeds disbursed hereunder from the date
of disbursement to the date the first payment period begins at the annual
interest rate set forth above used in computing the payment schedule.  Interim
interest shall be due and payable on the date the first payment period begins.

 

If any installment is not paid within ten (10) days of when due, then in
addition to any other remedy Lender may have hereunder, Lender may impose and,
if imposed, Borrower shall pay a late charge of 5% of the amount of the
delinquent installment but in any event not more than permitted by applicable
law.  Payments thereafter received shall be applied first to delinquent
installments and then to current installments.

 

This Loan may be prepaid in whole at any time by paying to Lender the unpaid
principal balance of this Loan, together with accrued but unpaid interest and
late charges, plus a prepayment premium of 3% of the principal amount prepaid if
prepaid during months 1 - 12, 2% during months 13 - 24, 1% during months 25 - 36
and 0% thereafter.

 

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).

 

Lender: Wells Fargo Equipment Finance, Inc.

 

Borrower: Stellaris LLC

 

Borrower: James Construction Group, L.L.C.

 

 

 

 

 

/s/ Janae Ayala

 

/s/ Alfons Theeuwes

 

 

By

 

By

 

/s/ John Perisich

Janae Ayala

 

Alfons Theeuwes

 

By

Title Vice President

 

Title Chief Financial Officer

 

John Perisich

 

 

 

 

Title Manager

 

 

Borrower: Rockford Corporation

 

 

 

 

/s/ John Perisich

 

 

 

 

By

 

 

 

 

John Perisich

 

 

 

 

Title Secretary

 

 

 

1

--------------------------------------------------------------------------------


 

This Loan shall not be prepaid in part except as a result of a disposition of an
item of collateral which secures this Loan.  The amount of such partial
prepayment relative to an item of collateral shall be equal to a principal
amount, as reasonably determined in Lender’s sole discretion, together with
accrued but unpaid interest, plus a prepayment premium calculated in accordance
with the preceding paragraph with respect to the principal amount prepaid. 
Nothing contained in this paragraph shall be construed as an authorization by
Lender to the undersigned to sell or otherwise dispose of an item of collateral
which secures this Loan.  Such sale or disposition of an item of collateral by
the undersigned shall be made solely in accordance with the terms of the Loan or
other agreement pursuant to which the undersigned pledged such item of
collateral to Lender.

 

Borrower may remit to Lender amounts in excess of an installment that is due
hereunder and Lender shall apply such amounts to the next maturing installment
or installments.  Payment of amounts in excess of the installment that is due or
installments prior to the due date thereof shall not be treated as a prepayment
or result in a change to either the total number of installments or the total
sum of all installments payable under this Loan.

 

2.     Collateral Description:

 

See Schedule A attached hereto and made a part hereof.

 

together with all accessories, attachments, parts, repairs, additions and
replacements attached thereto.  After Borrower signs this Loan Schedule,
Borrower authorizes Lender to insert any missing information or change any
inaccurate information (such as the model year of the Collateral or its serial
number or VIN) into this Collateral Description.

 

3.     Collateral Location:

 

26000 Commerce Centre Dr, Lake Forest, CA 92630

 

4.     Waiver; Liability.  Borrower hereby waives presentment, notice of
dishonor, and protest.  The holder hereof may change the terms of payment of the
Loan by extension, renewal or otherwise, and release any security for, or party
to, the Loan and such action shall not release any accommodation maker,
endorser, or guarantor from liability on the Loan. If this Loan Schedule is
signed by more than one person as Borrower, then the term “Borrower” shall refer
to each of them separately and to all of them jointly, and each such person
shall be liable hereunder individually in full and jointly with the others.

 

5.     Miscellaneous. Notwithstanding anything to the contrary contained herein,
if the rate of interest, late payment fee, prepayment premium or any other
charges or fees due hereunder are determined by a court of competent
jurisdiction to be usurious, then said interest rate, fees or charges shall be
reduced to the maximum amount permissible under applicable law and any excess
amounts shall be applied towards the reduction of the principal balance of the
Loan.

 

2

--------------------------------------------------------------------------------


 

Schedule A

 

[g138391kk03i001.jpg]

 

Wells Fargo Equipment Finance, Inc.| 733 Marquette Avenue, Suite 700 | MAC
N9306-070 | Minneapolis, MN 55402

 

Contract No. 283010-700 dated as of June 13, 2013

 

Debtor/Borrower: Stellaris LLC, James Construction Group, L.L.C. and ROCKFORD
CORPORATION

 

MAKE & MODEL

 

SERIAL NUMBER

 

One (1) LINKBELT LS-418A CRANE-CRAWLER 3 DRUM

 

4EV-621

 

One (1) LINKBELT LS-418A CRANE-CRAWLER 2 DRUM

 

4EV-726

 

One (1) AMERICAN 5299-A CRANE CRAWLER 3 DRUM

 

84-01-A033257

 

One (1) ROSS MOBILINER 250 - 10 CY

 

9025

 

One (1) G & Z S-1000 CONCRETE PAVER

 

547-101

 

One (1) BOMAG MPH-100 S STABILIZER

 

85812

 

One (1) AMERICAN 5299-A CRANE CRAWLER 3 DRUM

 

8901AC-3456

 

One (1) AMERICAN 5299-A CRANE CRAWLER 3 DRUM

 

8901AC-3496

 

One (1) CAT 815B ROLLER-COMPACTOR

 

17Z-1118

 

One (1) AMERICAN 5299-A CRANE CRAWLER 3 DRUM

 

9004AC-3513

 

One (1) HAMMER-VIBRO-ICE 44-50

 

186511

 

One (1) POWER CURBER BARRIER PAVER

 

57209723

 

One (1) MILLER FORMLESS BARRIER PAVER

 

SN81291LR

 

One (1) CMI TR4503 AUTOGRADE TRIMMER

 

544-306

 

One (1) GOMACO TC600 CURE MACHINE

 

904400030

 

One (1) GROVE RT-650 CRANE MOTOR

 

220723

 

One (1) CMI RS-650 RECLAIMER/STABILIZER

 

543230

 

One (1) MAGNUS GRINDER W/BLADE SPACERS

 

628990010

 

One (1) CAT CS563 ROLLER W/SHELL KIT

 

4LN00948

 

One (1) CAT CS563C ROLLER W/SHELL KIT

 

4LN01000

 

One (1) CAT 613C SCRAPER

 

8LJ01877

 

One (1) GOMACO GHP-2800 SLIPFORM PAVER

 

905200076

 

One (1) CAT ROLLER PNUE PS360B

 

9SL00313

 

One (1) CAT D5N DOZER LGP

 

AKD01491

 

One (1) CAT 420D BACKHOE IT 4X4

 

BLN11509

 

One (1) CAT 420D BACKHOE IT 4X4

 

BLN12275

 

One (1) CAT 420D BACKHOE IT 2WD

 

BLN13109

 

One (1) CASE WH TRACTOR STX325

 

JEE0107800

 

One (1) IMPACTOR 2000 CONCRETE BREAKER

 

KG95R5013

 

One (1) GROVE RT530E CRANE MOTOR GRADER

 

225071

 

One (1) CAT 966H WHEEL LOADER W/MILL FORKS

 

A6D00576

 

One (1) DELMAG HAMMER D46-32

 

200707511

 

One (1) DELMAG HAMMER D46-32

 

200708504

 

One (1) CASE IH DRILL MODEL 50

 

20071166/200712165

 

One (1) AMERICAN HC 165 CRAWLER CRANE

 

AC-4212

 

One (1) CAT 140H MOTOR GRADER

 

CCA04020

 

One (1) CAT CP563E ROLLER, NO SHELL

 

CNT01577

 

One (1) CAT D6K LGP DOZER

 

DHA00313

 

One (1) CAT D6N LGP DOZER W/WINCH

 

DJY00170

 

One (1) CAT 329DL EXCAVATOR

 

JHJ00218

 

One (1) CAT 324DL EXCAVATOR

 

JJG00397

 

One (1) CAT ROLLER PNUE PS360C

 

PJF00396

 

One (1) CAT DOZER D5G LGP

 

RKG03450

 

One (1) CAT 930G WHEEL LOADER

 

TWR03346

 

One (1) CAT 930G WHEEL LOADER

 

TWR03427

 

One (1) BIDWELL SCREED 4800

 

48-200881163-2-HD

 

One (1) CAT 140M MOTOR GRADER

 

B9D00756

 

One (1) CAT 140M MOTOR GRADER

 

B9D00781

 

One (1) CAT 140M MOTOR GRADER

 

B9D01128

 

One (1) CAT 930H WHEEL LOADER

 

DHC00606

 

One (1) CAT 930H WHEEL LOADER

 

DHC00607

 

One (1) CAT 930H WHEEL LOADER

 

DHC00609

 

One (1) CAT 324DL EXCAVATOR

 

JJG00908

 

One (1) CAT 420E BACKHOE IT 4X4

 

KMW02645

 

One (1) CAT 320DL EXCAVATOR

 

PHX01293

 

One (1) CAT 320DL EXCAVATOR

 

PHX01566

 

One (1) CAT D5K LGP DOZER

 

YYY00425

 

One (1) CAT D5K LGP DOZER W/GPS

 

YYY00444

 

One (1) AMES 6200 PROFILOGRAPH W/LASER

 

10004

 

One (1) GENERATOR CORPORATE BLDG

 

313945-1-1-100

 

One (1) CAT 966H WHEEL LOADER

 

A6D02406

 

 

1

--------------------------------------------------------------------------------


 

One (1) CAT 623G SCRAPER

 

DBY00492

 

One (1) CAT D6N LGP DOZER

 

DJY01620

 

One (1) VERMEER MX125

 

L07230H605876

 

One (1) MANITOWAC 1200 CRAWLER CRANE

 

12001099

 

One (1) CAT D5K LGP DOZER

 

YYY00724

 

One (1) CAT D5K LGP DOZER

 

YYY00725

 

One (1) CAT D5K LGP DOZER

 

YYY00755

 

One (1) LIEBHERR R954CHD EXCAVATOR

 

976-28095

 

One (1) CAT WATER WAGON 613C W 2000 GALLON TANK

 

8LJ03427

 

 

MAKE & MODEL

 

VIN#

 

One (1) 2013 CHEVY S1500 CC PICKUP 4X4

 

3GCPKTE78DG279456

 

One (1) 2013 CHEVY S1500 CC PICKUP 4X4

 

3GCPKTE7XDG234678

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B67DEA86684

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B69DEA86685

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B60DEA86686

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B62DEA86687

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B64DEA86688

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B69DEA86704

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B60DEA86705

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B62DEA86706

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B64DEA86707

 

One (1) 2013 FORD F250 CC PICKUP 4X4

 

1FT7W2B66DEA86708

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B61DEA86674

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B63DEA86675

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B65DEA86676

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B67DEA86677

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B69DEA86678

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B60DEA86679

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B67DEA86680

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B69DEA86681

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B60DEA86682

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B62DEA86683

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B67DEA86694

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B69DEA86695

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B60DEA86696

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B64DEA86698

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B66DEA86699

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B69DEA86700

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B60DEA86701

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B62DEA86702

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B64DEA86703

 

One (1) 2013 FORD F250 PICKUP 4X4

 

1FTBF2B62DEA86697

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT2DEA81596

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT9DEA81594

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT4DEA81597

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT2DEA81601

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT8DEA81599

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT7DEA81593

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HTODEA81600

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT6DEA81598

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HTODEA81595

 

One (1) 2013 FORD F550 FLATBED 4X4

 

1FDOW5HT4DEA81602

 

 

All of the above to include attachments, replacements, substitutions, additions
and accessions thereof, plus the proceeds of all the foregoing,

 

Dated: June 10, 2013

 

Debtor/Borrower: Stellaris LLC

 

Debtor/Borrower: James Construction Group, L.L.C.

 

Debtor/Borrower: Rockford Corporation

 

 

 

 

 

 

 

/s/ Alfons Theeuwes

 

/s/ John Perisich

 

/s/ John Perisich

 

By

 

By

 

By

 

Alfons Theeuwes

 

John Perisich

 

John Perisich

 

Title Chief Financial Officer

 

Title Manager

 

Title Secretary

 

 

2

--------------------------------------------------------------------------------

 